Order affirmed, with ten dollars posts and disbursements. An undisputed fact in this case is that of the removal of the relator. That occurred in New York county, but no issue can possibly be presented on that point. In our opinion, “ the material facts,” as alleged in the petition, “ took place,” within the meaning of section 1334 of the Civil Practice Act, in the county of Queens. That was the county of the relator’s office and in said office the alleged dereliction of failing to inform the relator’s superior officer of the claimed or so-called investigation by the grand jury is said to have occurred. We, therefore, think the order refusing to change the place of hearing of the motion from Queens county to New York county was correct. Kelly, P. J., Jaycox, Kelby, Young and Kapper, JJ., concur.